DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
CLAIM TERM
INTERPRETATION
wt%
Relative Parts
Composite tungsten oxide particles and/or tungsten oxide particles
A tungsten oxide bearing particle
not-limited
100 parts
dispersant
Anything that disperses
not-limited
not-limited
metal coupling agent including an amino group
See claimed species
0.01 ~ 0.60 wt%
1-100 parts
adhesive agent
Meth(acrylic) alkyl (1≤Carbon#≤12) ester 
not-limited
not-limited
crosslinking agent
A polyfunctional melamine compound, a polyfunctional isocyanate compound, a polyfunctional epoxy compound
not-limited
not-limited


Response to Arguments
	Applicant's arguments have been fully considered.
	Applicant argues that Ikeda discloses that “adding the silane coupling agent itself to the polymerizable composition causes a reduction in the shelf life or pot life” (Remarks, Pg. 5-6).
	Examiner agrees with Applicant, however, the cited Ikeda reference suggests that the silane should be reacted with fillers and then the filler+silane is added to the composition.
	In other words, the purpose of the silane is to react with the surface of inorganic particles, which in turn provides the inorganic particle with a different surface chemistry that allows the particle to have greater adherence within the polymer, e.g., “functionalization”. Then, these silane modified particles are added to the composition.
 	This is the same as the use of silane in the instant invention as described at Example 1 of the instant specification and [0323-0327] of Ikeda.
Applicant’s remaining arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 1, 2, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20120068292 A1).
	In reference to claim 1, Ikeda discloses an adhesive layer (“polymerizable composition” [0020]) comprising:
an adhesive agent including an acrylic-based polymer wherein the acrvlic-based polvmer is a polymer constituted by (meth)acrylic acid alkyl ester. carbon number of whose alkyl group is greater than or equal to 1 and less than or equal to 12, and/or (meth)acrvlic acid alcoxy alkvl ester as a main monomer component (“a (meth)acrylic acid ester (such as alkyl ester, aryl ester and aralkyl ester)… preferably an alkyl group having a carbon number of 1 to 10, more preferably an alkyl group having a carbon number of 1 to 6.” [0147-0148]);
a cross-linking agent that is one or more types selected from a polyfunctional melamine compound, a polyfunctional isocyanate compound, a polyfunctional epoxy compound (“alkali-soluble binder preferably further has a crosslinking group… crosslinking group is not particularly … an epoxy group” [0153] and “polymerizable composition of the present invention may further contain a crosslinking agent … crosslinking agent is not particularly limited … an epoxy group, an oxetane group and a cyanate group are preferred” [0297-0298]).
composite tungsten oxide particles and/or tungsten oxide particles (“tungsten compound and the metal boride are an infrared-blocking material having high absorption of infrared light…tungsten compound includes, for example, a tungsten oxide-based… M.sub.xW.sub.yO.sub.z (I) [0121] wherein M represents a metal, W represents tungsten, O represents oxygen”  [0119-0124])
a dispersant (“a dispersant” [0082]);
a metal coupling agent including an amino group that is selected from a group consisting of 3-aminopropyltrimethoxysilane, 3-(2-aminoethylamino) propyltrimethoxysilane, 3-(2-aminoethy1amino) propyldirnethoxymethylsilane, trimethoxy[3-(phenylamino )propyl]silane, and 3-(2-aminoethylamino) propyltrimethoxysilane; (“silane coupling agent has an action of enhancing the adherence between the base material and the photosensitive layer” [0327], “silane coupling agent is not particularly limited, but preferred examples thereof include a .gamma. -aminopropyltriethoxysilane…” [0322]);
wherein a content of the metal coupling agent including the amino group in the adhesive layer is greater than or equal to 0.01 wt% and less than or equal to 0.60 wt% (“silane coupling agent added is not particularly limited but is preferably from 0.01 to 50 parts by mass, more preferably from 0.05 to 50 parts by mass, per 100 parts by mass of the spherical silica” [0326] and “filler… content is preferably from 1 to 60 mass %” [0330] and “silane coupling agent used for the surface treatment of the filler” [0320]
In other words, 1-60% of filler is allowed and the silane coupling agent is provided at 0.01-50% of silica filler. Thus, the silane coupling agent is allowed from 0.0001-30%. This overlaps with the claimed range.).
wherein greater than or equal to 1 part by weight and less than or equal to 100 parts by weight of the metal coupling agent including an amino group is included with respect to 100 parts by weight of the composite tungsten oxide particles and/or the tungsten oxide particles (“the content of the tungsten compound is preferably from 3 to 20 mass %” [0138].
As described above, the silane coupling agent is allowed from 0.0001-30%.  
This overlaps with the claimed range.).
	In reference to claim 2 and 4, see Ikeda at:
“M.sub.xW.sub.yO.sub.z (I) [0121] wherein M represents a metal, W represents tungsten, O represents oxygen, [0122] 0.001.ltoreq.x/y.ltoreq.1.1, and [0123] 2.2.ltoreq.z/y.ltoreq.3.0. 

[0124] The metal of M includes an alkali metal, an alkaline earth metal, Mg, Zr, Cr, Mn, Fe, Ru, Co, Rh, Ir, Ni, Pd, Pt, Cu, Ag, Au, Zn, Cd, Al, Ga, In, Tl, Sn, Pb, Ti, Nb, V, Mo, Ta, Re, Be, Hf, Os and Bi and is preferably an alkali metal. The metal of M may be one kind of a metal or two or more kinds of metals.” [0119-0124]
“The tungsten compound is preferably a fine particle… preferably 200 nm or less. … usually 1 nm or more.” [0129]
	“tungsten oxide-based compound is also available, for example, as a tungsten fine particle dispersion such as YMF-02 produced by Sumitomo Metal Industries, Ltd” [0132]
In reference to claim 9, Ikeda explains that “when the tungsten compound is particularly a tungsten fine particle, … using a known dispersant for the purpose of enhancing the dispersibility and dispersion stability of the compound (C) in the polymerizable composition” [0277] and provides examples of “a nonionic surfactant such as polyoxyethylene lauryl ether, polyoxyethylene stearyl ether, polyoxyethylene oleyl ether, polyoxyethylene octylphenyl ether, polyoxyethylene nonylphenyl ether, polyethylene glycol dilaurate, polyethylene glycol distearate, and sorbitan fatty acid ester; an anionic surfactant such as W004, W005 and W017 (produced by Yusho Co., Ltd.); a polymer dispersant such as EFKA-46, EFKA-47, EFKA-47EA, EFKA POLYMER 100, EFKA POLYMER 400, EFKA POLYMER 401, EFKA POLYMER 450 (all produced by BASF Japan); various Solsperse dispersants such as SOLSPERSE 3000, 5000, 9000, 12000, 13240, 13940, 17000, 24000, 26000, 28000, 32000 and 36000 (produced by The Lubrizol Corporation); ADEKA PLURONIC L31, F38, L42, L44, L61, L64, F68, L72, P95, F77, P84, F87, P94, L101, P103, F108, L121 and P-123 (produced by ADEKA), ISONET S-20 (produced by Sanyo Chemical Industries, Ltd.), and Disperbyk 101, 103, 106, 108, 109, 111, 112, 116, 130, 140, 142, 162, 163, 164, 166, 167, 170, 171, 174, 176, 180, 182, 2000, 2001, 2050 and 2150 (produced by BYK Chemie Japan).” [0279].
	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (US 20120068292 A1) in view of Chonan (US 20060008640 A1).
In reference to claim 3, Ikeda teaches the method as in claim 1 and as claimed except that the morphology of the tungsten oxide is not specified.
In the same field of endeavor or reasonably pertinent to the particular problem faced by the inventor, IR blocking films, Chonan discloses “When the fine particles for shielding against solar radiation relating to the fifth aspects contain fine particles of composite tungsten oxide having a hexagonal or monoclinic crystal structure, since the fine particles having these crystal structures are chemically stable, and exhibit favorable optical characteristics as fine particles for shielding against solar radiation” [0050] and “When the fine particles of tungsten oxide is expressed by the general formula WyOz, since a Magneli phase having a compositional ratio of 2.45.ltoreq.z/y.ltoreq.2.99 is chemically stable and absorption characteristics in the near-infrared region are also favorable, it is more suitable as an infrared blocking material” [0068].
The combination would be achievable by using Magneli tungsten oxide.
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the method such that the composite tungsten oxide particles include composite tungsten oxide having a hexagonal crystal structure, and wherein the tungsten oxide particles include tungsten oxide of a Magneli phase.
A person having ordinary skill in the art would have been specifically motivated to use hexaganol and Magneli phase tungsten oxide as suggested by Chonan to provide   in order to “chemically stable, and exhibit favorable optical characteristics as fine particles for shielding against solar radiation” [0050] and “chemically stable and absorption characteristics in the near-infrared region are also favorable” [0068] properties; and to combine prior art elements according to known methods to yield predictable results; achieve the simple substitution of one known element for another to obtain predictable results; and/or use of known technique to improve similar devices (methods, or products) in the same way.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744